Citation Nr: 0215988	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  93-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 
50 percent for anxiety reaction.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  Service in Vietnam is indicated by the evidence of 
record.  

Service connection for anxiety reaction was granted in a May 
1976 rating decision, and a 10 percent disability rating was 
assigned.

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal of a September 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO).  
In that rating decision, the RO denied the veteran's claim of 
entitlement to service connection for PTSD and denied 
entitlement to a disability rating in excess of 10 percent 
for service-connected anxiety reaction.  

The veteran's appeal was previously before the Board in July 
1994, at which time the Board remanded the case to the RO for 
additional development.  On return of the case to the Board, 
in a June 1996 decision the Board denied entitlement to 
service connection for PTSD and assigned a 50 percent 
disability rating for anxiety reaction.  The veteran appealed 
the Board's June 1996 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  As the result of a 
joint motion submitted by the parties, in a June 1997 order 
the Court vacated that part of the Board's decision denying 
service connection for PTSD and denying entitlement to a 
disability rating in excess of 50 percent for anxiety 
reaction.  The Court remanded the case to the Board for 
readjudication.

The Board remanded the case to the RO in March 1998 for 
additional development.  While the case was pending at the 
RO, in a July 1998 rating decision the RO denied entitlement 
to TDIU.  The veteran perfected an appeal of the July 1998 
decision.  The RO continued the denials of service connection 
for PTSD and a rating in excess of 50 percent for anxiety 
reaction, most recently via a Supplemental Statement of the 
Case in August 2002, and returned the case to the Board for 
further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran has 
PTSD, his claimed in-service stressors have been successfully 
corroborated, and the medical evidence indicates that the 
PTSD is related to the corroborated stressors.

2.  The veteran's service-connected psychiatric disorders 
result in virtual isolation in the community, totally 
incapacitating symptoms and the demonstrated inability to 
obtain or retain employment.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).

2.  The criteria for a 100 percent disability rating for 
anxiety reaction are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1988); 38 C.F.R. §§ 4.1, 4.3, 4.126, 4.130, Diagnostic Code 
9400 (2001).

3.  Because a 100 percent schedular rating has been granted 
for anxiety reaction, the veteran's claim of entitlement to a 
total disability rating based on individual unemployability 
is moot.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The procedural history of this case has been set forth in the 
Introduction above.  The issues of entitlement to service 
connection for PTSD and entitlement to an increased 
disability rating for anxiety reaction were remanded to the 
Board by the Court in June 1997.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The veteran contends that he has PTSD due to trauma that 
occurred in Vietnam, and that his psychiatric symptoms were 
incorrectly diagnosed as anxiety reaction in 1976.  He 
further contends that the severity of his psychiatric 
symptoms has rendered him unemployable.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claims.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board further finds that development of the issues on 
appeal has proceeded in accordance with the laws and 
regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2002).

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim of entitlement to service connection 
for PTSD in July 1990, December 1990, and August 1994 by 
instructing him to provide detailed information regarding the 
in-service events he claimed to have caused PTSD.  Although 
the Board's June 1996 decision as to these issues has no 
adjudicative authority because it was vacated by the Court, 
in that decision the Board informed the veteran of the 
regulatory requirements for establishing service connection 
for PTSD and a higher rating for anxiety reaction.  In August 
1997 the Board informed the veteran of the Court's remand and 
his right to submit additional evidence and argument in 
support of his claims.  In the March 1998 remand to the RO 
the Board informed the veteran of the evidence needed to 
establish service connection for PTSD, the conflicts in the 
available evidence, and the evidence needed to resolve those 
conflicts.

Following the March 1998 remand, in a March 1998 notice the 
RO again informed the veteran of the necessity of providing 
detailed information regarding his claimed stressors.  The 
veteran did not provide any additional information in 
response to that request.  In a July 1998 supplemental 
statement of the case the RO informed the veteran of the 
revised criteria for evaluating mental disorders, and gave 
him the opportunity to submit evidence and argument in 
response.  The RO provided the veteran a statement of the 
case in September 1999 in which the RO informed the veteran 
of the regulatory requirements for establishing entitlement 
to a total rating based on unemployability, and the RO's 
rationale in determining that the evidence he had then 
submitted did not show that the requirements were met.

In a July 2001 notice the RO informed the veteran of the 
provisions of the VCAA, including VA's duty to notify him of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence.  In that notice the 
RO informed the veteran of the specific requirements for 
establishing service connection for PTSD and a higher rating 
for anxiety reaction.  The RO also informed the veteran of 
the information and evidence he was required to submit, and 
what evidence VA would obtain on his behalf.  The RO also 
instructed him to submit any evidence in his possession that 
was relevant to the claims, including any documentation he 
had regarding his retirement from employment.

The veteran's representative has been provided copies of the 
claims file on multiple occasions, and did not indicate that 
the veteran had any additional evidence to submit.  The RO 
notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claims.

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

In a claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  In this case, the RO provided the veteran VA 
psychiatric examinations in February 1990, October 1995, June 
1998 and March 1999, which will be described below.  

In the March 1998 remand the Board instructed the RO to 
provide the veteran a VA psychiatric examination by an 
examiner who had not previously examined him.  That 
examination was to include review of the evidence in the 
claims file.  An examination was provided in June 1998, but 
the veteran's representative asserted that the examination 
was not adequate because the examiner had not complied with 
the Board's remand instructions.  The RO then provided the 
veteran an additional psychiatric examination in March 1999.  
The Board finds that the examiner in March 1999 fully 
complied with the Board's remand instructions, and that no 
further examinations are required.  See Stegall v. West, 11 
Vet. App. 268 (1998) [the veteran is, as a matter of law, 
entitled to compliance with the Board's remand instructions].

The RO has obtained the veteran's service medical and 
personnel records and the VA treatment records he identified.  
The RO requested verification of the veteran's claimed 
stressors from the United States Army and Joint Services 
Environmental Support Group (ESG), and that organization 
properly responded to the RO's request.  The veteran 
presented hearing testimony before the RO Hearing Officer in 
January 1993.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).
Factual Background

The veteran's service personnel records indicate that he 
served in Vietnam from May 1970 to March 1971.  His military 
occupational specialty (MOS) was a data processing equipment 
operator.  He did not receive any medals or citations 
indicative of combat service.  38 C.F.R. § 3.304(f).

In a May 1971 rating decision the RO granted service 
connection for bronchial asthma.  While undergoing a periodic 
medical examination in April 1976 the veteran reported 
symptoms that the examiner found to be indicative of a 
psychiatric impairment; the veteran was referred for a 
psychiatric examination.  The psychiatric examination 
resulted in a diagnosis of anxiety reaction with somatic 
features, mild to moderate.  In a May 1976 rating decision 
the RO granted service connection for anxiety reaction as 
secondary to bronchial asthma.  [The Board notes in passing 
that there appears to have been no medical evidence of record 
pointing to a relationship between bronchial asthma and 
anxiety reaction.]  The RO assigned a 10 percent rating for 
anxiety reaction.

The veteran claimed entitlement to an increased rating for 
his service-connected psychiatric disorder in February 1989.  
Evidence developed in conjunction with that claim revealed 
that he was hospitalized for psychiatric treatment from 
October to December 1989 with a diagnosis of chronic PTSD.  
The RO undertook development to determine whether service 
connection for PTSD should be granted.

The RO asked the veteran to describe the specific stressors 
to which he attributed his PTSD symptoms.  The veteran 
responded in an August 1990 statement that he had had a 
complete mental breakdown in the fall of 1987, following 
which he was given the diagnosis of PTSD.  He asserted that 
PTSD was not a new diagnosis, but that the anxiety reaction 
for which service connection had been established had been 
re-characterized as PTSD.  He stated that after 20 years he 
was no longer able to remember the dates of events or the 
names of other individuals involved, and that his dreams and 
memories had become so confused he was no longer able to 
remember what was real.  He also stated that while in Vietnam 
he had been exposed to a number of rocket, mortar and sapper 
attacks, and that he had served on a reaction force for 
10 months and as a fire team leader for the last five months.  
He reported that his VA therapist had told him that his 
experiences constituted sufficiently traumatic and stressful 
events.

The RO provided the veteran a VA psychiatric examination in 
February 1990, during which he reported having served in 
combat while in Vietnam.  He also reported that his 
activities in Vietnam were "classified," but that he 
participated in fire fights and witnessed casualties.  He 
further reported that he was exposed to rocket and mortar 
attacks, small and automatic weapons fire, and booby traps.  
He stated that he had been anxious, tense, and irritable 
since returning from Vietnam, had had an emotional breakdown 
in 1987, was bedridden for two years, and had been unemployed 
since November 1987.

The veteran reported that one of the most stressful events he 
experienced occurred in the spring of 1970, when an oil depot 
at Cam Ranh Bay was hit by rockets and exploded.  He was 
about 100 yards away when this occurred, and 23 soldiers were 
burned alive in the fire.  He heard their screams, but was 
unable to help them.  He was unable to describe any of his 
additional stressors due to claimed emotional distress.

The veteran's reported psychiatric symptoms included 
interrupted sleep, persistent and severe fatigue, night 
sweats, recurrent combat nightmares, intrusive memories, 
flashbacks, severe startle reaction, impaired concentration, 
social withdrawal, and feelings of persecution.  He was 
unable to pursue goal-directed activities, was hypervigilant, 
and was unable to experience sensations of interest or 
pleasure.  On examination he appeared tense and anxious, he 
was oriented, his speech was rambling and circumstantial, his 
affect intense, and his mood tearful and depressed.  He 
expressed paranoid persecutory ideation, and his memory and 
concentration were impaired.  His insight was poor, and his 
judgment had been compromised.  The examiner provided a 
diagnosis of PTSD, chronic and severe, and stated that the 
PTSD had been previously erroneously diagnosed as anxiety 
neurosis.

In the September 1990 rating decision here on appeal the RO 
determined that although the veteran's psychiatric symptoms 
had been diagnosed as PTSD, he had not provided sufficiently 
detailed information to allow verification of the claimed 
stressors.  Service connection for PTSD was, therefore, 
denied.  The RO did not provide any rationale for continuing 
the 10 percent rating for anxiety reaction.

VA treatment records disclose that the veteran underwent a 
psychological evaluation in December 1990, during which he 
reported being unemployed since having a nervous breakdown in 
1987.  He had been employed as a data processor from 1971 to 
1987.  His psychiatric symptoms then included extreme 
anxiety, depression, stress, a sleep disorder with nightmares 
related to his military experiences, variable appetite, 
hyperalertness, extreme introversion, and suicidal ideation 
with no current plan.  He spent his days "hiding" in his 
apartment and was unable to get along with his relatives.  

The results of psychological testing were indicative of 
severe, combat-related PTSD, approaching psychotic 
proportions, with confused, deviant thinking; persecutory 
ideation; impaired memory and concentration; impulsivity; 
painful sensitivity to criticism; severe depression and 
anxiety; and multiple somatic complaints.  The psychologist 
described the veteran as shy, withdrawn, introverted, 
isolated, anxious, ruminative, and fearful, with low self-
esteem, significant family problems, and decision-making 
problems leading to his unemployability.  The psychologist 
found that he was unemployable, and that he would continue to 
be so without significant improvement in his psychological 
condition.

The RO requested verification of the veteran's claimed 
stressors from the United States Army and Joint Services 
Environmental Support Group (ESG).  In July 1992 the ESG 
provided copies of the Operational Reports--Lessons Learned 
from the U.S. Army Support Command, Cam Ranh Bay, for the 
periods ending April 30, 1970, and July 31, 1970.  Those 
reports show that 16 different Vietcong units were then 
located within a 30 kilometer radius of Cam Ranh Bay, and 
that on March 31-April 1, 1970, the tank farm located at Cam 
Ranh Bay was exploded as a result of infiltration by 
Vietcong.  In addition, from May 1 to July 31, 1970, there 
were 19 rocket and mortar attacks, five sapper attacks, three 
ambushes, and two acts of sabotage by enemy forces in the Cam 
Ranh Bay Special Sector.

The veteran provided testimony before a RO Hearing Officer in 
January 1993.  He stated that he was not comfortable 
responding to questions about Vietnam, and that he was unable 
to remember specific details of what occurred there.  He 
stated that he had no job and no social life, he lived with 
his mother, and he spent 70 percent of his time in bed.  He 
did not associate with his relatives, and could tolerate his 
mother only because she was 82 years old and did not bother 
him.  He had nightmares about Vietnam, which were accompanied 
by cold sweats.  He stated that he was unable to work due to 
depression, which prevented him from getting out of bed.

In a September 1993 statement the veteran reported that 
between September 1970 and April 1971 the building in which 
he worked in Vietnam was rocketed just minutes before he was 
to enter it.  He also stated that he was exposed to a rocket 
attack in the beach area in April 1970.

In response to the RO's August 1994 request for additional 
information regarding his claimed stressors, in a September 
1994 statement the veteran reported that the ESG had 
confirmed his claimed stressors of numerous rocket attacks 
and the tank farm explosion.  He stated that although the ESG 
had not confirmed that the tank farm explosion had resulted 
in 23 casualties, he had been informed that 23 soldiers were 
then killed.  He again stated that his long-term memory was 
impaired.

Following the Board's remand in July 1994, the veteran 
underwent a VA psychiatric examination by a panel of two 
psychiatrists in October 1995.  He was then living with a 
friend (his mother was then deceased) and his only income was 
his VA compensation.  He again stated that his psychiatric 
impairment had been misdiagnosed as anxiety when service 
connection was established, and that the correct diagnosis 
was PTSD.  From his point of view, service connection for 
PTSD had already been established, and he was seeking 
entitlement to an increased rating.  He was not then 
receiving any psychiatric treatment.  In reviewing the file 
the examiners noted that the veteran's claimed stressors had 
not been verified, and that service connection for PTSD had 
not been established.

The veteran reported that while in Vietnam he was a point man 
in a rifle reaction team.  His team scouted the hills around 
Cam Ranh Bay, looking for mortar nests.  He stated that he 
encountered ground fire on one occasion.  He experienced many 
mortar and rocket attacks, but none occurred in his immediate 
area.  He denied having been injured by a mortar round, or 
having to deal with bodies.  The examiners found that he 
could provide no details indicating that he experienced 
direct sustained eminent threat to life as a result of ground 
combat, and that other claimed events had not been 
documented.

On mental status examination the veteran did not report 
experiencing any nightmares, intrusive thoughts, or other 
recollections of his Vietnam service.  He was disheveled and 
spoke in a soft, slow, monotonous voice.  As the interview 
progressed, however, he became more demonstrative.  He denied 
auditory and visual hallucinations, any out of contact 
experiences, or suicidal thoughts.  His demeanor was alert, 
clear, and coherent.  He was not then depressed, but related 
having been previously depressed.  There was no evidence of 
dysphoria or a psychotic process.

The examiners found an absence of PTSD symptomatology, and 
noted that there was no evidence of sustained threat to life 
while in Vietnam.  They found that the stresses the veteran 
experienced in Vietnam were typical of any individual on a 
rifle team in a combat zone.  They noted that he had 
functioned very well for 15 years after service, and that his 
symptoms emerged sub-acutely in 1986 more as fatigue and not 
nightmares, flashbacks, or behavioral symptoms indicative of 
PTSD.  In addition, his behavioral history was not consistent 
with an individual with PTSD.  They also noted that his 
anxiety reaction had originally been found to be secondary to 
bronchial asthma.  The examiners described his "breakdown" in 
1987 as a major depressive episode, from which he had not 
fully recovered.  The examiners then provided diagnoses of an 
anxiety disorder, previously diagnosed at time of discharge 
in 1970; and major depressive episode, unrelated to the 
anxiety disorder diagnosed in 1970.  The residuals of the 
depressive episode included impaired concentration, recall, 
initiative, and motivation.  The examiners assessed the 
veteran's social and occupational functioning at 50 percent.

As described more fully in the Introduction, in a June 1996 
decision the Board granted the veteran's a 50 percent 
disability rating for anxiety reaction and denied service 
connection for PTSD.  The veteran appealed to the Court; the 
Court remanded the case to the Board in June 1997, and the 
Board in turn remanded the case to the RO in March 1998.

In response to the RO's March 1998 request for detailed 
information regarding stressors, the veteran reported that 
during the last 10 months of his 12 months in Vietnam he 
participated in a reactionary force.  For five of those ten 
months he was fire team leader.  The main function of the 
reactionary force was to perform "standup alerts" resulting 
from rocket attacks.  He again reported his exposure to 
rocket attacks and the explosion of the oil tanks.

During a June 1998 VA psychiatric examination the veteran 
reported that he was assigned to Cam Ranh Bay while in 
Vietnam, and that he worked with electronics and computers.  
He also worked on a reactionary force for 10 months, 
including service as a team leader.  He reported experiencing 
rocket attacks, claimed to have been hit by shrapnel in the 
right flank, exchanged fire with enemy forces on several 
occasions, and saw an ammunition dump being blown up by an 
enemy rocket.  He was approximately 3/4 of a mile away when the 
ammunition dump exploded, but he heard that 23 people were 
killed in the explosion.

The veteran reported that he underwent inpatient treatment 
for PTSD in 1990, but had not received any treatment since 
then.  In terms of his psychosocial functioning, he had a few 
friends but generally stayed at home.  He watched television 
and worked around the house.  He complained of fatigue and 
feeling overwhelmed.  He experienced rages, but did not know 
why he was mad.  He slept only three or four hours a night, 
felt depressed and suicidal, and sometimes cried.

The examination resulted in a diagnosis of a generalized 
anxiety disorder, chronic, mild.  The examiner provided a 
global assessment of functioning (GAF) score of 75.  The 
examiner found that there was no evidence to substantiate a 
diagnosis of PTSD.  The examiner noted that the veteran was 
unable to describe an appropriate traumatic event of 
sufficient severity, nor did he present symptoms meeting the 
diagnostic criteria for PTSD.

As noted above, the RO determined that the June 1998 
examination report was not adequate, and provided the veteran 
an additional VA psychiatric examination in March 1999, which 
included a review of his claims file.  The examiner reviewed 
the entire file, conducted psychological testing, and 
interviewed the veteran.  The veteran then reported that 
while in Vietnam he served for 10 months on a reactionary 
force at Cam Ranh Bay, and that he was subjected to rocket 
and mortar attacks.  He went on missions after the rocket and 
mortar attacks and witnessed individuals who had been killed.  
He described being four blocks from an explosion at an oil 
farm.  These experiences frightened him and caused him to 
feel helpless.  He saw a friend who had been shot, although 
he did not witness the shooting, and saw a young Vietnamese 
girl shot.

The veteran stated that he generally stayed alone and had a 
very limited range of activities.  He stayed in bed many 
days.  He was restless and anxious, had two friends he saw 
rarely, and most of the time he remained isolated.  The 
examiner noted that in terms of his psychosocial functioning 
the veteran had a very limited life.

Psychological testing revealed extreme elevations with a 
prominently anxious, depressed, confused, socially withdrawn 
and somatic picture.  Prominent elevations were also shown on 
the PTSD subscales.  The testing revealed intense anxiety and 
moderately severe depression.  The symptoms the veteran 
reported in the testing were consistent with the presence of 
PTSD.  The examiner interpreted the testing as revealing an 
individual in acute psychological distress, with no question 
that he was extremely anxious, depressed, and confused, with 
somatic features and intense difficulty concentrating.  

The examiner found that the psychological picture was 
consistent with anxiety, PTSD, and depression, and provided 
diagnoses of a generalized anxiety disorder, chronic and 
severe, and PTSD with chronic depression.  The examiner 
provided a GAF score of 30, which he described as the 
inability to function in almost all areas of life.  The 
veteran stayed in bed all day, had not worked since 1987, and 
was unable to hold a job.  He had virtually no friends and 
did not socialize, and was generally unable to function.  The 
examiner found that the veteran's behavior was considerably 
influenced by intrusive recollections about the war; intense, 
uncontrollable anxiety; and severe depression with thoughts 
of suicide.

The examiner, who also conducted the examination in June 
1998, found that a revision in the diagnosis previously made 
was appropriate, and that in addition to an anxiety disorder 
of severe clinical proportions, the veteran's symptoms then 
met the criteria for a diagnosis of PTSD.  He found that the 
difficulty in previous evaluations was the veteran's 
inability or unwillingness to recall significantly stressful 
events in service and to articulate the affects of those 
events.  He found, nonetheless, that the veteran had, in 
fact, experienced these events and had intrusive memories 
about them.

The examiner also found that it was very difficult, if not 
impossible, to distinguish the affects of the generalized 
anxiety disorder from those of PTSD.  Both disorders 
contributed to the veteran's inability to function.  The 
examiner found, however, that each disorder contributed 
50 percent to the veteran's social and occupational 
impairment.




CONTINUED ON NEXT PAGE


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Service connection - PTSD

The Board notes that subsequent to initiation of the 
veteran's claim, a specific regulation was promulgated 
pertaining to the establishment of service connection for 
PTSD.  Following its promulgation, the regulation pertaining 
to service connection for PTSD, 38 C.F.R. § 3.304(f), was 
revised.  In accordance with the Court's holding in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), if a regulation changes 
after the claim has been filed but prior to the conclusion of 
the appellate process, the provision that is more favorable 
to the veteran applies.  In addition, the Board is required 
to determine whether the original or revised version of the 
regulation is more favorable to the veteran.  VAOPGCPREC 3-
00.

Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans' 
Benefits Administration Manual M21-1 (hereafter Manual M21-
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII,  50.45 (Jan. 25, 1989).  

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  Effective 
in November 1996, VA adopted the diagnostic criteria in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) for evaluating mental disorders.  38 C.F.R. 
§ 4.130.  Pursuant to 38 C.F.R. § 3.304(f) as it was 
initially promulgated in 1993, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
regulation made no reference to any criteria, in terms of the 
sufficiency of the symptomatology or stressor, to be applied 
in determining if the veteran had PTSD.

In determining whether the occurrence of the claimed in-
service stressor was supported by credible evidence, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran served in combat was 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f) (1993).  If the veteran did not serve in combat, 
the record had to contain corroborative evidence that the in-
service stressor occurred.  See Zarycki v. Brown, 6 Vet. App. 
91 (1993).  That evidence is not limited to service 
department records, but may include other evidence of the in-
service stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994), recon. denied, (U.S. Vet. App. March 30, 1994), 
appeal dismissed, (Fed. Cir. May 6, 1994).

The Court has held that the DSM-III-R diagnostic criteria, 
and by deduction the DSM-IV criteria, cannot be read in a 
manner that imposes requirements over and above those 
included in 38 C.F.R. § 3.304(f).  Therefore, a "clear 
diagnosis" of PTSD by a mental health professional, 
regardless of whether the diagnosis is based on DSM-III-R or 
DSM-IV, must be presumed to concur with the applicable 
diagnostic criteria for that disorder in terms of the 
adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  Cohen, 10 Vet. App. at 140.

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32,807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  If the veteran did not serve in combat, 
or if the claimed stressor is not related to combat, 
corroborative evidence of the claimed stressor is required.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

If the diagnosis of a mental disorder does not conform to the 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

When the veteran's claim was adjudicated in September 1990, 
the RO applied the Manual M21-1 provisions in determining 
whether service connection was warranted.  In the June 1996 
decision the Board applied the 1993 version of 38 C.F.R. 
§ 3.304(f) in denying service connection for PTSD.  Although 
the Board instructed the RO in the March 1998 remand to re-
adjudicate the issue of the veteran's entitlement to service 
connection for PTSD, the RO has not considered the 1993 or 
1999 version of the regulation, nor has the RO provide the 
revised regulation to the veteran.  In light of the 
disposition of the veteran's appeal, however, the Board finds 
that it can consider both versions of the regulation in the 
first instance without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993) (the Board does not have 
authority to consider an issue in the first instance if 
prejudice to the veteran would result).  The Board further 
finds that neither version of the regulation is more 
favorable to the veteran.  VAOPGCPREC 3-00.

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

As discussed above, service connection for PTSD may be 
established if the following elements are demonstrated: (1) a 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f)

Diagnosis of PTSD

There is conflicting evidence of record regarding whether the 
veteran has PTSD and, if so, whether the PTSD represents a 
set of symptoms and clinical signs that is separate and 
independent of the service-connected anxiety disorder.  He 
was hospitalized with a diagnosis of PTSD from October to 
December 1989, and the medical summary documenting that 
hospitalization shows the symptoms and in-service stressors 
supporting that diagnosis.  The VA examination in February 
1990 resulted in a diagnosis of PTSD.  A psychological 
evaluation in November 1990 supported a diagnosis of PTSD.  

There is evidence to the contrary.  A panel of two 
psychiatrists in October 1995 found that the veteran did not 
have PTSD.  During their evaluation the veteran did not 
report having any nightmares, intrusive thoughts, or other 
recollections of his Vietnam experiences, and the examiners 
found that his symptoms were not sufficient to support a 
diagnosis of PTSD.  Although the evidence in the claims file 
clearly documents the PTSD symptoms previously reported by 
the veteran, and psychological testing had previously shown 
that he has PTSD, the examiners apparently did not consider 
that evidence in reaching their conclusion.  
Because the panel of psychiatrists did not consider the PTSD 
symptoms previously reported and apparently relied on a 
criterion that was not included in DSM-III-R, the Board finds 
that their opinion is of low probative value.

The examiner in June 1998 also found that the veteran did not 
describe the symptoms indicative of PTSD, and that he had not 
reported a traumatic event of sufficient severity to support 
a diagnosis of PTSD.  That opinion was not, however, based on 
review of the claims file.  The examiner revised that finding 
when he re-examined the veteran in March 1999, which 
examination included review of the claims file.  He then 
found that previous examiners (including himself) had not 
determined that the veteran had PTSD because of his inability 
or unwillingness to recall certain events associated with 
combat.  When he did so, he apparently demonstrated the 
symptoms of PTSD.  Because the opinion of the examiner in 
March 1999 was based on review of the evidence in the claims 
file, it is highly probative.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (an opinion that is based on review of 
the entire record is more probative than one that is not).  

In summary, the most probative evidence indicates that the 
veteran does have PTSD.  The Board finds, therefore, that a 
diagnosis of PTSD has been established.

Corroborating evidence of claimed stressors

In essence, in order for the second prong of 38 C.F.R. 
§ 3.304(f) to be met, there must be evidence of participation 
in combat or if not there must be corroboration of stressful 
events in service as reported by the veteran.

In adjudicating a claim for service connection for PTSD, the 
Board is required to make a specific finding as to whether 
the veteran was engaged in combat when the alleged stressor 
occurred.  See Gaines v. West, 11 Vet. App. 353 (1998).  If 
the veteran was engaged in combat, and the claimed stressor 
is related to combat, the occurrence of a stressful event in 
service is presumed.  See Doran, 6 Vet. App. at 289; 
38 C.F.R. § 3.304(f).

The statute and regulations do not define "combat."  VA's 
General Counsel has held, however, that the phrase "engaged 
in combat with the enemy" means more than having served in a 
theater of combat operations.  In order to be considered a 
combat veteran, the evidence must show that the veteran 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  A statement that the veteran participated 
in a particular operation or campaign does not establish that 
the veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  See VAOPGCPREC 12-99.

The veteran has attributed his PTSD at least in part to 
participating in short-range patrols as a member and/or 
leader of a rifle reaction force.  He initially reported 
having engaged the enemy on one occasion, and he later 
reported having done so on several occasions.  He has not 
provided any detailed information regarding these claimed 
encounters, nor has he presented any corroborative evidence 
of having participated in combat.  

The Court has held that a determination as to combat status 
is to be made based on the evidence of record; 38 U.S.C.A. 
§ 1154(b) does not require that the veteran's assertion of 
combat be accepted.  See Gaines, 11 Vet. App. at 359.  The 
veteran's service records indicate that while in Vietnam his 
MOS was that of a data processing equipment operator.  He did 
not receive any medals or citations indicative of combat 
service.  Although he participated in an unnamed campaign, 
there is no indication in the service records that he did so 
in a combat, rather than a non-combat, role.  The Board 
finds, therefore, that the veteran did not personally 
participate in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and that he was not engaged in combat while 
in service.

The veteran has also attributed his PTSD symptoms to 
observing the explosion of an oil tank farm in which many 
soldiers were killed.  The ESG provided evidence showing that 
the tank farm located at Cam Ranh Bay did in fact explode as 
a result of infiltration by Vietcong on March 31-April 1, 
1970.  The veteran's service records, however, indicate that 
he did not arrive in Vietnam until May 1, 1970.  The records 
do not indicate that an explosion occurred at the tank farm 
after the veteran arrived in Vietnam.  Verification of the 
explosion does not, therefore, constitute corroborating 
evidence of the claimed stressor.

The evidence also indicates that the veteran reported being 
exposed to multiple rocket, mortar, and sapper attacks while 
serving at Cam Ranh Bay.  In this regard the Board notes that 
the Court has held that probative evidence showing that the 
unit to which the veteran was assigned was stationed at a 
base when a verified mortar attack occurred is sufficient to 
establish the occurrence of the stressor, regardless of the 
veteran's proximity to the bombardment.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).

The ESG also provided evidence showing that from May 1, 1970, 
when the veteran arrived in Vietnam, to July 31, 1970, there 
were 19 rocket and mortar attacks, five sapper attacks, three 
ambushes, and two acts of sabotage by enemy forces in the Cam 
Ranh Bay Special Sector.   The ESG did not make an express 
finding that the veteran's unit was stationed at Cam Ranh Bay 
at that time.  Because the ESG was asked to verify the 
veteran's stressors, which he claimed to have occurred at Cam 
Ranh Bay, and the ESG provided evidence regarding Cam Ranh 
Bay, the Board presumes that the service department records 
indicated that the veteran's unit was, in fact, stationed at 
Cam Ranh Bay in 1970.  The Board finds, therefore, that 
credible supporting evidence shows that the claimed in-
service stressor actually occurred.

Medical nexus evidence

With respect to the third 38 C.F.R. § 3.304(f) element, the 
medical evidence reflecting a diagnosis of PTSD also shows 
that the in-service stressors reported by the veteran 
included exposure to rocket and mortar attacks.  The VA 
examiners who determined that the veteran had PTSD found that 
the in-service events that caused the veteran to have PTSD 
included the rocket and mortar attacks.  

The Board finds, therefore, that the claim for service 
connection for PTSD is supported by a diagnosis of PTSD, 
credible supporting evidence showing that a claimed in-
service stressor actually occurred and medical evidence of a 
nexus between the diagnosis of PTSD and the verified 
stressor.  All three elements of the regulation have 
accordingly been met.  For these reasons the Board has 
determined that the evidence supports the grant of service 
connection for PTSD.

2.  Entitlement to a disability rating in excess of 
50 percent for anxiety reaction.

Relevant law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Subsequent to the veteran's claim for an increased rating, 
the regulations pertaining to the evaluation of psychiatric 
disorders were revised effective November 7, 1996.  
See 61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. 
§ 4.130].

VA General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  See VAOPGCPREC 3-00;
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
making that determination it may be necessary for the Board 
to apply both the old and the new versions of the regulation.  
If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  See 38 U.S.C.A. § 5110(g).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.

 Before November 7, 1996, the VA Rating Schedule read as 
follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community. Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior. Demonstrably unable to obtain 
or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

With regard to the former criteria for a 100 percent 
disability rating, the Court has held that each of these 
three bases constitutes an independent basis for granting a 
100 percent schedular rating. Thus, if the impairment 
resulting from a psychiatric disability meets any one of the 
three independent criteria required for a 100 percent rating,  
a 100 percent rating shall be awarded.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).

In a February 1996 supplemental statement of the case the RO 
provided the veteran the original regulations pertaining to 
the evaluation of mental disorders, and provided him the 
revised regulations in a July 1998 supplemental statement of 
the case.  The RO considered both versions of the regulations 
in denying entitlement to a disability rating in excess of 
50 percent.  The veteran was provided the opportunity to 
present evidence and arguments in response.  The Board finds, 
therefore, that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to him.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). A GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Analysis

The veteran in essence contends that the manifestations of 
his service-connected psychiatric impairment have rendered 
him totally incapacitated.  

The veteran's service-connected anxiety reaction is currently 
evaluated as 50 percent disabling.  Service connection for 
PTSD has been granted by the Board, as discussed immediately 
above. 

The medical evidence of record is somewhat unclear as to what 
degree the veteran's psychiatric impairment is due to the 
service-connected anxiety reaction or PTSD for which the 
Board now has granted service connection, although the most 
recent psychiatric evaluation appeared to ascribe the 
psychiatric symptomatology to anxiety reaction and PTSD on a 
50-50 basis.  The evidence is also unclear as to whether 
"anxiety reaction" was an erroneous diagnosis in 1976, as 
the veteran contends, and whether the psychiatric symptoms 
then demonstrated by the veteran were actually due to PTSD.  

The Board is precluded from considering the rating to be 
assigned for PTSD disorder in the first instance.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [a notice 
of disagreement filed in response to the denial of service 
connection does not give the Board jurisdiction of the 
downstream issue of the rating to be assigned with the 
subsequent grant of service connection].  The Board has given 
thought to allowing the RO to do this.  However, for reasons 
expressed immediately below, the Board believes that both 
expediency and Court precedent allow for the assignment of a 
100 percent disability rating for anxiety reaction without 
further ado.

The Board is also cognizant of the length of time it has 
taken to see this case through the adjudication process.  As 
the Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 
(1990): "Ten years is an undeniably, and unacceptably, long 
time to have passed since [the appellant] first filed the 
claim for benefits with the VA. The delays have benefited 
neither the parties nor the public and they cannot be 
permitted to continue. The petitioner has a right to a 
decision on her claim." Although the resolution in the 
instant case has been delayed by numerous factors, many of 
which were not within the Board's control, the Board agrees 
with the stated goals of the Court and does not believe that 
additional delay would be in the best interest of the 
veteran.
  
As noted above, the most recent VA examiner indicated that 
50 percent of the veteran's psychiatric impairment was due to 
anxiety and that 50 percent was due to PTSD.  The examiner 
also stated, however, that it was virtually impossible to 
distinguish the symptoms of anxiety reaction from the 
symptoms of PTSD.  The Court has held that if the symptoms of 
a non-service connected psychiatric impairment cannot be 
reasonably distinguished from the service-connected 
impairment, all of the symptoms are attributed to the 
service-connected disorder.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  The Board will therefore ascribe all of the 
veteran's psychiatric symptomatology to the anxiety reaction.

The Board further finds that under Karnas the pre-November 
1996 version of the VA schedular criteria are more favorable 
to the veteran.  This conclusion is based 
In large measure on the fact that, per Johnson v. Brown, 
supra, the criteria for a 100 percent rating are disjunctive, 
not conjunctive, i.e. only one of the three criteria for a 
100 percent rating [virtual isolation in the community or 
totally incapacitating psychoneurotic symptoms or 
demonstrably unable to obtain or retain employment] need be 
met.  

In this case, after a review of the evidence of record, which 
has been summarized in some detail in the factual background 
section above, the Board concludes that the evidence is 
sufficient to support a 100 percent schedular rating for 
anxiety reaction, based on symptoms of anxiety reaction which 
result in virtual isolation in the community, are totally 
incapacitating and have led to demonstrated inability of the 
veteran to obtain or retain employment. 

With respect to virtual isolation in the community, the 
veteran testified in January 1993 that he had no job and no 
social life and that he spent 70 percent of his time in bed.  
The October 1995 VA examiners indicated that he was isolated 
in the community and that he had difficulty entering and 
maintaining himself in group situations.  The examiner in 
June 1998 noted that the veteran had few friends and was 
generally confined to his house.  When examining the veteran 
again in March 1999, the examiner found that the veteran had 
a very limited range of activities and spent many days in 
bed.  The examiner noted that in terms of his social and 
occupational functioning, the veteran had a very limited 
life.

With respect to the matter of the veteran's psychiatric 
symptomatology being totally incapacitating, VA examiners in 
October 1995 found that he experienced stress to such an 
extent that he was "overwhelmed by even trivial 
responsibilities and requirements" and that he was unable to 
function in a conventional setting.   
Based on an interview with the veteran and the results of the 
psychological testing, the March 1999 examiner described him 
as extremely anxious and depressed with confused thinking, 
somatic features, and intense difficulty concentrating.  The 
veteran stayed in bed all day, had virtually no friends, did 
not socialize, and was generally unable to function.  The 
examiner assigned a GAF score of 30, which is indicative 
serious impairment in communication or judgment or the 
inability to function in almost all areas (e.g., stays in bed 
all day, no job, home, or friends).  See DSM-IV, page 32.

The psychologist evaluating the veteran in December 1990 
found that the veteran was unemployable due to his 
psychiatric impairment and that he would continue to be so 
without significant improvement in his psychological 
condition.  The examiner in March 1999 stated that the 
veteran had not worked since 1987 and was unable to hold a 
job.  

In summary, the Board finds that the evidence supports a 
100 percent schedular rating for anxiety reaction, based on 
the rating criteria in effect prior to November 1996.  Each 
of the three independent criteria for the assignment of a 100 
percent rating have been met.  As noted above, these former 
rating criteria may be applied after November 1996.  
VAOPGCPREC 3-00.

In summary, for the reasons and bases expressed above, the 
Board assigns a 100 percent disability rating for the 
veteran's service-connected anxiety reaction.  The appeal is 
accordingly granted.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

In addition to seeking a 100 percent disability rating for 
his service-connected anxiety reaction, the veteran has also 
sought a TDIU.  For reasons explained below, the Board finds 
that by its action in granting a 100 percent rating for 
service-connected anxiety reaction, the TDIU claim is 
rendered moot.    

All questions of law and fact necessary to a decision by the 
Secretary under a law that affects the provision of benefits 
by the Secretary to veterans or their dependents or survivors 
shall be subject to one review on appeal to the Board.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  The Board does 
not have jurisdiction to review a case if no benefit would 
accrue to the claimant, because the claim does not then arise 
"under a law that affects the provisions of benefits by the 
Secretary."  Mintz v. Brown, 6 Vet. App. 277 (1994).

The Court has held that a claim for a total rating based on 
individual unemployability becomes moot if the Board grants a 
100 percent schedular rating.  Herlehy v. Principi, 15 Vet. 
App. 33 (2001) (per curiam); see also VAOPGCPREC 6-99.  With 
the Board's grant of the 100 percent schedular rating for 
anxiety reaction the veteran's claim for a total rating based 
on individual unemployability is, therefore, moot.

The Board observes as a final matter that any potential 
"downstream" issues such as effective dates have not yet been 
decided by the RO, and the Board is accordingly without 
jurisdiction to address them.  See Herlehy, 15 Vet. App. at 
35; see also Grantham v. Brown, supra [if the Board grants a 
claim as to an issue, the notice of disagreement pertaining 
to that issue ceases to be valid in terms of instilling with 
the Board any authority to consider downstream issues such as 
the effective date]. 




ORDER

Service connection for PTSD is granted.

A 100 percent schedular rating for anxiety reaction is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is dismissed as moot.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

